UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X   For Online Publication Only
MALIBU MEDIA, LLC

                             Plaintiff,
          -against-                                                ORDER
                                                                                                 FILED
                                                                   17-CV-6914 (JMA)(SIL)
                                                                                                 CLERK
JOHN DOE, subscriber assigned IP address
67.87.252.52                                                                        8/7/2020 4:53 pm
                              Defendant.                                               U.S. DISTRICT COURT
---------------------------------------------------------------X                  EASTERN DISTRICT OF NEW YORK
AZRACK, United States District Judge:                                                  LONG ISLAND OFFICE

         Pending before the Court is the motion for default judgment by plaintiff Malibu Media,

LLC (“Plaintiff”). (ECF No. 26.) After I referred the motion to Magistrate Judge Steven I. Locke

for a report and recommendation on May 27, 2020, Judge Locke issued the Report and

Recommendation (the “R&R”) on June 22, 2020. (ECF No. 27.) Judge Locke recommended that

Plaintiff’s motion be granted, except for $262.50 in costs Plaintiff requested for a process service

fee. (Id.) On June 25, 2020, Plaintiff filed a supplemental invoice reflecting the $262.50 process

service fee. (ECF No. 28.) Defendant has not filed any objections.

         In reviewing a magistrate judge’s report and recommendation, the Court must “make a de

novo determination of those portions of the report or . . . recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1)(C). The Court “may accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” Id. A court conducting a de

novo review of an R&R may, of course, “receive further evidence.” See 28 U.S.C. § 636(b)(1)(C).

A party, however, has no right to present such further evidence “when it offers no justification for

not offering” the evidence earlier. Paddington Partners v. Bouchard, 34 F.3d 1132, 1137–38 (2d

Cir. 1994). Those portions of a report and recommendation to which there is no specific reasoned
objection are reviewed for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48, 51

(E.D.N.Y. 2008).

        Having undertaken a review of the record, the underlying motion papers, the R&R, and

Plaintiff’s supplemental invoice, I agree with Judge Locke’s R&R and adopt it as the opinion of

this Court. The Court has reviewed, de novo, Plaintiff’s supplemental invoice, but finds that

Plaintiff has offered no justification for not having offered this further evidence earlier. Having

undertaken a review of the remainder of Judge Locke’s R&R to which there has been no objection,

I find no clear error.

        The Court therefore adopts Judge Locke’s comprehensive and well-reasoned R&R in its

entirety as the opinion of this Court. Accordingly, Plaintiff’s motion for default judgment is

granted in part and denied in part. Plaintiff is directed to serve a copy of this Order on Defendant

and file proof of service on ECF within seven (7) days. The Clerk of Court is respectfully directed

to enter judgment accordingly and close this case.

SO ORDERED.
Dated: August 7, 2020
       Central Islip, New York

                                                             /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
